Citation Nr: 0126389	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  99-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran entered active service in October 1969 and was 
discharged from active service in December 1972.  He served 
in Vietnam and was awarded the Combat Action Ribbon and the 
Navy Commendation Medal with Combat "V".

This appeal arose from a January 1999 decision of the 
department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO) which granted the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent disability 
rating.  The veteran disagreed with the assigned rating. In a 
May 2000 RO rating decision, the assigned disability rating 
was increased to 50 percent.  The veteran has continued to 
disagree with the assigned rating.

In August 2001, the veteran and his wife testified at a 
personal hearing which was chaired by the undersigned Board 
member at the RO.  A copy of the hearing transcript has been 
associated with the veteran's VA claims folder.

Subsequent to a hearing on appeal, the veteran submitted 
additional evidence in support of his claim.  The evidence 
was accompanied by a waiver of RO review.  See 38 C.F.R. 
§ 20.1304 (2001).

Other issue

In December 1999, the veteran submitted an application for 
entitlement to a total disability rating on the basis of 
unemployability due to service-connected disability.  This 
benefit was denied by the RO in a June 2000 decision.  The 
veteran did not appeal this decision and it thus became final 
one year after he was notified of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Board will discuss 
this issue no further herein.



FINDING OF FACT

The evidence of record reflects that the veteran's PTSD is 
manifested by occupational and social impairment, with 
deficiencies in most areas, and the inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

A 70 percent disability rating for PTSD is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a disability rating in excess of 
50 percent for his service-connected PTSD.  He asserts that 
he is totally disabled and unable to work due to the severity 
of his PTSD.

Initial matter - VA's duty to notify/assist

The Board has given due consideration to the provisions of 
the recently-passed VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)], as those provisions impact upon the 
adjudication of the veteran's current claims.  Recently-
enacted regulations implementing the VCAA are applicable as 
well.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA essentially provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim and also includes new 
notification provisions.  Specifically, the VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to the issues of 
entitlement to an increased rating for PTSD in the October 
1999 Statement of the Case and in May 2000 and June 2001 
Supplemental Statements of the Case.  In addition, VA made 
all reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims, including 
obtaining recent VA outpatient treatment records and 
providing him with VA psychiatric examinations, most recently 
in January 2000.  The veteran and his representative have 
pointed to no existing records which would be pertinent to 
the issues currently under consideration, and the Board has 
identified none from the record.  In addition, the veteran 
and his accredited representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, including presenting testimony at the August 2001 
hearing.  

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to her 
claims.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist her mandated by the aforementioned legislation.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.

Rating PTSD

The VA Schedule for Rating Disabilities provides that PTSD 
will be rated as follows:

100%    Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%    Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%    Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%    Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10%    Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0%    A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In addition, other related regulations must be considered.  
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Board observes in passing that veteran filed his initial 
claim of entitlement to service connection for PTSD in July 
1998. Effective November 7, 1996, before his claim was filed, 
VA's Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders, including PTSD. 61 Fed. 
Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 4.130].  
Because the veteran's claim was filed after the regulatory 
change occurred, only the current version of the schedular 
criteria is applicable to his claim.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991); VA O.G.C. Prec. Op. 
No. 3-2000 (April 10, 2000).

GAF

The United States Court of Appeals for Veterans Claims (the 
Court) has held that Global Assessment of Functioning (GAF) 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32] 
[hereinafter DSM-IV].  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to consider the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107, 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

History of the case

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran filed a claim for entitlement to service 
connection for PTSD in July 1998.  After obtaining medical 
records, a stressor statement, and a VA examination report, 
the RO granted service connection for PTSD and assigned a 
30 percent disability rating.  The veteran filed a prompt 
notice of disagreement as to the rating assigned and 
subsequently perfected a substantive appeal, seeking a rating 
in excess of 30 percent.  Following the receipt of 
information showing greater disability, the RO increased the 
rating assigned to 50 percent, effective in July 1998.  The 
veteran continues to assert his entitlement to a disability 
rating in excess of 50 percent.

Medical records dated throughout the 1990s reflect that the 
veteran has a long-standing history of alcohol and 
polysubstance abuse.  According to the records contained in 
his claims file, PTSD was initially diagnosed in 1998.  The 
report of a July 1998 VA hospitalization report shows that he 
had symptomatology suggestive of PTSD, including dreams, 
nightmares, and flashbacks.  He told medical care providers 
at that time that he had "a lot of anger since I came back 
out of the Marines."  

According to the report of a VA psychiatric examination 
conducted in December 1998 pursuant to the veteran's claim 
for service connection for PTSD, the veteran reported having 
a difficult time holding a job since his discharge from 
service.  He had had several factory jobs and had several 
truck driving jobs, and had bet on fighting rooster games to 
make a living.  He also reported having been married three 
times.  He reported avoiding socializing and not having 
friends.  In terms of PTSD symptomatology, he reported 
recurrent and intrusive distressing recollections of the 
events in Vietnam with occasional flashbacks and daily 
nightmares.  He reported intense psychological stress at 
exposure to any symbols representing the Vietnam War, 
including movies or news about Vietnam.  He had diminished 
interest in significant activities; he felt detached from 
others, depressed and nervous, with no interest in the 
future.  He related being hypervigilant, having difficulty 
trusting people, and being quick to become angry.  He also 
reported having difficulty falling asleep and staying asleep.

Upon clinical examination, the examiner noted that the 
veteran was well-groomed and pleasant, but that at times, he 
appeared sad and distant.  At other times, he appeared 
anxious when he talked about Vietnam.  The examiner judged 
that he was alert and oriented in all spheres, that his mood 
was anxious and depressed, and that his affect was slightly 
constricted.  His thought was deemed to have been goal-
oriented with no audio or visual hallucinations, no 
delusions, no suicidal or homicidal ideation.  The examiner 
also deemed that the veteran was capable of managing his 
benefits in his own best interests.  The examiner concluded 
the report with a diagnosis of PTSD, chronic and mild, 
alcohol dependence in early full remission, and polysubstance 
abuse in full remission.  A GAF of 60 was assigned.

VA medical treatment reports dated in 1998 and 1999 are of 
record.  According to these reports, the veteran split his 
time between the VA Domiciliary during the week and his home 
on the weekends, apparently based upon PTSD concerns as well 
as marital discord.  During this time frame, he attended 
individual and group therapy sessions, and received 
pharmacological therapy for PTSD.  He also had a work therapy 
job assisting residents with ceramics.  An April 1999 
treatment note indicates that he was afraid of relapsing if 
he returned to his job as a truck driver.

The report of a psychological evaluation conducted in May 
1999 pursuant to a claim for Social Security Disability 
benefits is of record.  At that time, the veteran reported 
having been sober for seven months.  He stated he had been 
married to his third wife for about five years, but that he 
was having marital problems and was suspicious of her.  He 
reported he had last been employed in 1998, but that he had 
quit the job because "everything starts running together" 
and he got paranoid.  When asked about his daily patterns, he 
reported that he lived at the VA Domiciliary, that he watched 
television, went to the grocery, attended church, mowed the 
yard, and went to therapy.  The examiner opined that the 
veteran's ability to relate to others may have been somewhat 
impaired as he reported having paranoid ideas.  The examiner 
also opined that the veteran did not appear capable of 
managing his own funds due to his current mental state.  
Following the administration of the Minnesota Multiphasic 
Personality Inventory test, the examiner commented that the 
results were invalid either because the veteran did not 
understand the test items or because he was attempting to 
exaggerate his conflicts and problems.  The examiner assigned 
diagnoses of major depression with psychotic features, 
alcohol dependence in partial remission, and PTSD.  The 
examiner concluded that the veteran required both psychiatric 
and substance abuse treatment.

An October 1999 Social Security administrative decision, 
showing that the veteran was deemed unemployable by the 
Social Security Administration and awarded disability 
benefits effective in September 1998, is of record.  
According to a VA treatment report, he expressed relief and 
pleasure at receiving these disability benefits as he would 
not have to return to a job driving trucks and "his life on 
the road with stress."

A January 2000 VA domiciliary discharge note shows that the 
veteran was liked by all, both veterans and staff in his work 
therapy assignment.

The veteran underwent another VA examination for purposes of 
evaluating his entitlement to an increased disability rating 
in June 2000.  During the examination, he reported having 
problems with hallucinations, anger, aggravation, difficulty 
sleeping, depression, anxiety, and inability to relax.  When 
asked about his marriage, he described it as "not good" and 
explained that he did not expect to remain married for much 
longer.  He reported that his participation in VA substance 
abuse programs and VA PTSD programs has been very helpful to 
him in that they help him understand his disorders, although 
his symptoms have not really resolved.  

The examiner noted that the veteran appeared quite relaxed 
and comfortable during the interview and was generally 
pleasant, friendly, and cooperative.  He demonstrated 
appropriate social skills and rapport was quickly and easily 
established with the examiner.  The veteran displayed good 
eye contact throughout the interview, showed no significant 
signs of psychomotor agitation or retardation, his speech 
volume and rate of speech were normal, and speech 
comprehension was good and spontaneous speech production was 
normal with no noted pressure of speech.  He was alert and 
oriented to person, place, date, day of the week, and time.  
His thought processes were generally linear and goal directed 
and there was no disturbance of thought noted.  However, 
possible memory impairment was detected, and his attention 
and concentration were deemed to have been impaired.  
Judgment for hypothetical situations was generally poor but 
also reflected the veteran's tendency to avoid interaction 
with other people and his tendency towards suspiciousness and 
paranoid thinking.  

The examiner rendered diagnoses of chronic, moderate PTSD, 
alcohol dependence and polysubstance dependence, both in 
sustained full remission.  A GAF of 52 was assigned.  In 
addition, the examiner made the following comments:

At present the veteran is endorsing 
symptoms consistent with PTSD including 
re-experiencing the trauma through 
recurrent recollections, recurrent 
nightmares, and frequent flashbacks.  He 
also avoids thoughts of Vietnam 
activities and other triggers that tend 
to elicit recollections of the traumatic 
experience.  He also notes some mild 
amnesia for certain aspects of the 
traumatic experiences.  He acknowledges 
diminished interest and participation in 
significant activities.  Restrictive 
range of affect and feeling of 
estrangement from others.  He also 
endorsed numerous symptoms of increased 
arousal including difficulty falling or 
staying asleep, outbursts of anger, and 
hypervigilance.  The veteran's current 
rating of GAF is based on his difficulty 
in social, marital, and occupational 
settings.  . . . It should be noted that 
the "G" in GAF stands for global and 
there is no indication based on this 
system for Global Assessment of 
Functioning ratings for individual 
diagnoses however, given that this 
veteran's current evaluation shows the 
only active diagnosis to be PTSD it can 
be safely concluded that the current GAF 
can be attributed to symptoms of PTSD.

Outpatient treatment reports reflecting treatment in 2000 and 
2001 include a GAF score of 60 assigned in April 2000.  These 
reports also show that the veteran separated from his wife in 
November 2000, moving out and finding his own place.  He 
indicated that he was "glad" about the separation.  A March 
2001 treatment note reflects the assignment of a GAF score of 
59.  He continued taking medication for control of his PTSD 
symptomatology during this time frame.

The veteran and his wife presented sworn testimony in support 
of his claim during an August 2001 hearing before the 
undersigned Board Member at the RO.  They explained that they 
had gotten divorced in 2000, but had remarried in 2001.  The 
veteran's wife explained that he had a repeated habit of 
"just taking off and going.  Nobody knows where he is at."  
The veteran responded that he had no idea why he left, but 
that "sometime I just got to go."  He also testified that 
he had no friends and did not stay in contact with his 
family.  He described his difficulty falling asleep and 
staying asleep.  His wife stated that she had observed his 
PTSD and paranoid tendencies becoming progressively worse.  


Analysis

The veteran has perfected an appeal as to the assignment of 
the initial rating for PTSD following the initial award of 
service connection for PTSD.  

For reasons which will be expressed in greater detail below, 
applying governing regulatory criteria and following a 
thorough review of the record, including the veteran's own 
contentions, VA outpatient treatment reports, VA 
hospitalization reports, VA examination reports, and the 
medical evidence provided by the Social Security 
Administration, the Board finds that a 70 percent disability 
rating best reflects the veteran's level of disability 
resulting from PTSD throughout the time period at issue.  It 
is apparent that nature of the veteran's disability shifted 
somewhat during this time, as he struggled to achieve 
sobriety, and then struggled to maintain sobriety, and then 
was able to concentrate on understanding and managing his 
PTSD symptomatology.  However, it is the opinion of the 
Board, that the evidence reflects impairment commensurate 
with a 70 percent disability rating between July 1998 and the 
present.  

In reaching its conclusion, the Board notes that since the 
inception of this claim, the veteran was assigned GAF scores 
of 60 in December 1998, 60 in April 2000, 52 in June 2000, 
and 59 in March 2001.  As explained by the June 2000 VA 
examiner, because the veteran was abstinent from drugs and 
alcohol during this time, PTSD constituted the major 
psychological factor which acted to depress his overall level 
of functioning.  Thus, in this particular case, the veteran's 
GAF score is a good indicator of his level of functioning due 
to PTSD.  See also Mittleider v. West, 11 Vet. App. 181, 182 
(1998) [holding, in general, that the Board is precluded from 
differentiating between symptomatology attributable to non 
service-connected disabilities and that attributable to 
service-connected disability in the absence of medical 
evidence making such a distinction].  

As set forth above, GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  In applying 
this description of the veteran's level of functioning, the 
veteran's consistent GAF scores seem analogous to the VA's 
criteria for a 70 percent rating of occupational and social 
impairment with deficiencies in most areas.  

In addition to the veteran's GAF scores, review of his 
treatment reports between July 1998 and the present, results 
in the conclusion that his symptoms as portrayed in these 
reports are more nearly analogous with the criteria for a 
70 percent disability rating.  It appears from the evidence 
of record that the veteran is hostile, suspicious and ill at 
ease in social situations and finds it extremely difficult to 
adapt to a normal work environment.  The veteran's demeanor 
as observed during the hearing lends further support to this 
conclusion.  Moreover, his work history is replete with 
numerous short-lived jobs, some of which were terminated due 
to his difficulty in getting along with others.

The Board further concludes that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 70 percent because the veteran does not have 
impairment resulting from PTSD to the extent contemplated in 
the criteria for the assignment of a 100 percent disability 
rating.  The evidence does not reflect symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name, as would be required for a 
100 percent rating.  Rather, although the veteran has some 
paranoia, some audio and visual hallucinations, 
hypervigilance, anger and memory problems, he is not so 
grossly impaired as to have persistent hallucinations, 
grossly inappropriate behavior or persistent danger of 
hurting himself or others.  

Specifically, the evidence of record indicates that he is 
able to perform activities of daily living.  Indeed, the 
December 1998 examiner described him as well-groomed, and the 
June 2000 VA examiner described him as demonstrating 
appropriate social skills, good eye contact, and normal 
speech.  Although it is clear that he does not get along with 
others and prefers to remain alone, he does not appear to 
constitute a danger to himself or to others, and he does not 
appear to so contend.  

Also mitigating against the assignment of a 100 percent 
rating is the fact that the GAF scores, which have been 
discussed in detail above, are not consistent with the severe 
level of impairment required by the regulation in order for a 
100 percent rating to be assigned.  It is manifest from a 
review of GAF scores that a 100 percent rating is consistent 
with GAF scored ranging down from 30 (e.g. hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas; some danger of hurting one's 
self or others.  The assigned GAF scores here, on the other 
hand range above 50.  These GAF scores, which have been 
assigned by competent medical professionals, simply do not 
reflect the level of pathology which is necessary for the 
assignment of a 100 percent rating.  The Board additionally 
observes that the assigned GAF scores appear to mirror the 
other evidence of record.   

The Board is cognizant that the veteran has been adjudicated 
as unemployable by the Social Security Administration.  The 
findings of that agency are not binding upon VA, in part 
because different law and regulations apply.  However, 
decisions of the Board must be based on all of the evidence 
which is known to be available. 38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 1999).  In Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992), the Court held, in essence, that the Board 
must give appropriate consideration and weight to such 
evidence in determining whether to award or deny VA benefits.  

A review of the October 1999 SSA Administrative Law Judge's 
decision shows that it was based, at least in part, on 
musculoskeletal disorders which obviously are not a factor in 
the Board's decision.  Indeed, the first disability the ALJ 
discussed was the veteran's musculoskeletal impairment.  
Although the veteran's PTSD was also discussed, it is clear 
that the SSA decision was based on a combination of the PTSD 
and the musculoskeletal problems.

Accordingly, the Board does not view the SSA decision as 
dispositive of the veteran's claim.  The decision does refer 
to many of the symptoms which are consistent with the 
assignment of a 70 percent rating under VA regulations, such 
as   difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
It does not, however, refer to pathology consistent with the 
assignment of a 100 recent rating.  

With regard to the veteran's social impairment, the evidence 
reflects that although his marriage may be rocky, he is 
maintaining a marriage, after having divorced his wife and 
then remarried her within a year.  He reports not having 
friends and being a loner in general.  He does participate in 
group therapy sessions, however.  Again, the image of the 
veteran's social functioning which is portrayed in his 
medical records and in his hearing testimony is of a 
70 percent disability level, rather than a 100 percent 
disability level, as he has clearly-shown deficiencies in the 
social arena, but is not totally socially impaired to the 
extent contemplated in the criteria describing impairment at 
the 100 percent level.

Lastly, none of the evidence of record, medical or otherwise, 
tends to show that the veteran has such severe PTSD 
symptomatology as disorientation to time or place, memory 
loss for names of close relatives, his own occupation, or his 
own name.  

In summary, the medical evidence, the veteran's own hearing 
testimony, and his own written contentions paint a picture of 
someone with significant impairment but not total impairment 
so as to be analogous to total impairment as set forth in the 
criteria for a 100 percent disability rating.  The Board 
concludes, based upon a review of the entire evidence of 
record, that the preponderance of the evidence is against the 
assignment of a disability rating in excess of 70 percent for 
PTSD.  

Fenderson considerations

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for PTSD following the 
initial award of service connection for hypertension, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the Court  discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

In this case, the medical and other evidence of record, which 
has been discussed in detail above, indicates that the 
veteran's service-connected PTSD has remained essentially the 
same since he was granted service-connection, the effective 
date of which was July 28, 1998.  The Board therefore 
concludes that a disability rating of 70 percent should be 
assigned for the entire period after that date.  There is no 
competent medical evidence of record which indicates or 
suggests that the veteran's PTSD approximated the level which 
would call for the assignment of a 100 percent rating for any 
period. 


ORDER

A 70 percent rating is granted for PTSD, subject to 
regulations governing the award of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

